Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1 recites the limitation "the such bridge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the first welding head" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pipe blank" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a pipe blank" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the trestle leg span" in line 4.  There is insufficient antecedent basis for this limitation in the claim. While the definition of a trestle is understood, it is not clear if every trestle would inherently have a leg span or what is meant by this limitation. 
Claim 1 recites the limitation "this mill" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the supporting assembly" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second welding head" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "guides" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "guides" in line 10.  There is insufficient antecedent basis for this limitation in the claim. As “guides” are claimed twice it is not clear which guide are being referred to, if in fact there are different sets of guides. 

Claim 1 recites “each containing a pipe blank.” It is assumed this limitation is referring back to “a pipe blank rotation system and assembly mandrels are installed in the trestle leg.” However, the word “each” implies that a plurality of pipe blank rotation system and assembly mandrels are being used, but a plurality of these rotation systems and mandrels are not claimed. 


Claim 1 recites “such bridge carrying welding equipment”. The structure of the limitations are unclear. It is suggested to recite 

Claim 1 is replete which 112 issues. Therefore, a suggested claim has been provided. However, the above issues have not been addressed. Further 112(b) issues are addressed in brackets next to each item: 

“A longitudinal pipe assembly and welding mill containing:
a trestle with guides, on which a welding bridge configured to move is mounted, 
	wherein the welding bridge comprises welding equipment [it is not clear what is included in the limitations of “welding equipment” with the first welding head designed for welding on the outside of the pipe blank; 

a (plurality of) pipe blank rotation systems 

a plurality of assembly mandrels installed in the trestle leg span, wherein each of the plurality of (pipe blank rotation systems) or (assembly mandrels) comprises a blank pipe longitudinal edge clamping mechanism, [It is not clear if the mandrel comprises the clamping mechanism or the pipe black rotation system]
	wherein the clamping mechanism comprises hydraulic stops

wherein the welding mill is fitted with a cantilever crossbar mounted in the supporting assembly, [It is not clear where the supporting assembly located or how the crossbar would be mounted]
further comprising a second welding head configured for welding inside the pipe blank, [which element comprises the second welding head]

the (plurality) pipe blank rotation system comprises a welding trolley configured to move over guides 

	wherein the welding trolley comprises rotary rollers and supporting rotary rollers located near the assembly mandrels [What is considered to be near?] and further configured to diverge crosswise with respect to the guides to enable movement of the welding trolley into the assembly mandrel area [the assembly mandrel area is not clearly defined in the claim limitation.] and to move in reverse up to the stop to the pipe blank surface; the rotary rollers are designed [It is not clear how the rotary rollers are designed. The limitations are unable to be determined.] for positioning a pipe blank in the welding position.

Unmarked version of example claim language for claim 1:

A longitudinal pipe assembly and welding mill containing:
a trestle with guides, on which a welding bridge configured to move is mounted, 
	wherein the welding bridge comprises welding equipment with the first welding head designed for welding on the outside of the pipe blank; 

a (plurality of) pipe blank rotation systems 

a plurality of assembly mandrels installed in the trestle leg span, wherein each of the plurality of (pipe blank rotation systems) or (assembly mandrels) comprises a blank pipe longitudinal edge clamping mechanism, 
	wherein the clamping mechanism comprises hydraulic stops

wherein the welding mill is fitted with a cantilever crossbar mounted in the supporting assembly, 
further comprising a second welding head configured for welding inside the pipe blank,

the (plurality) pipe blank rotation system comprises a welding trolley configured to move over guides 

	wherein the welding trolley comprises rotary rollers and supporting rotary rollers located near the assembly mandrels and further configured to diverge crosswise with respect to the guides to enable movement of the welding trolley into the assembly mandrel area and to move in reverse up to the stop to the pipe blank surface; the rotary rollers are designed for positioning a pipe blank in the welding position.

Claim 2 recites the limitation "it" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “it” is referring to.

Claim 2 recites the limitation "correctors" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 



Claim 2 recites, corresponding welding head to the butt-joint of the pipe blank edges. 
However, only a single pipe blank is claimed and it is not clear, based on the claim language how this can be taken to mean anything is being butt-jointed, as this would imply multiple pipe blanks being positioned for butt welding. It is also unclear what is meant by “enabling to guide”. 
Again it is suggested to amend the claim to states:
Contain a control system comprising;
Element A,
Element B,
Element C,
Followed by functional language. 
The claim language is unable to be understood in the manner in which it is written. It is not clear which limitations, mainly the functional language, are referring back to which elements. 

Claim 3 recites the limitation "it" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “it” is referring to.
	Claim 3 recites “of the first and second groups”. It is not clear what is meant by this limitation. It is written as though the first and second groups have already been claimed but claim 1 does not recite a first or second group. 
Claim 3 recites the limitation "the two groups" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the first group sensors" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 should also recite “a plurality of triangulation sensors”.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-4 recite “the mill”. However, Claim 1 recites “a longitudinal pipe assembly and welding mill”.  Claims 2-4 do not included the “longitudinal pipe assembly” or the “welding” limitations of claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 204711383) in view of Feng (CN 103978285) and Jia et al (CN 104148873).

Li discloses regarding claim 1, discloses, a longitudinal pipe welder, an automatic submerged-arc welding production line for inner and outer combinations of steel pipes, in essence, it relates to a longitudinal pipe assembly-welding machine, the assembly welder comprises a frame (1) (equivalent to a gantry) with trolley guide rails (3) (equivalent to a guide device) and a lifting adjustment device (7), lift adjustment device 7 carry an external welding machine 6 (correspond to welding equipment>, the technical proposal combined with Comparative Document 1 can be determined, this external welder 6 has a first welding head designed for welding outside the tube blank, the assembly welder is also equipped with a tube blank rotation system constructed from a welding trolley 2 (equivalent to a welding trolley), and a boom 8 (corresponding to a boom crossbar) mounted in an elevator 10 (corresponding to a support assembly), an internal welder 5 is mounted on one end of the boom, the technical proposal combined with Li can be determined, this internal welder 5 has a second welding head designed for welding inside the tube blank (disclosing a cantilever crossbar with a second welding head designed for inside welding), the welding trolley 2 is configured to move on trolley guide rails 3 and has an idler mechanism (rotary rollers are disclosed) designed to position the tube blank in the welding position (see paragraphs 1-16 and Figures 1-4). 

Li fails to disclose, a welding bridge configured to be movable is mounted on a gantry of the present application, on which welding equipment is carried; a tube blank rotation system and assembly mandrels mounted within the gantry post span, each assembly mandrel including a tube blank longitudinal edge clamping mechanism fabricated as a hydraulic stop; the welding trolley has a supporting rotating roller located near the assembly mandrel and configured to diverge laterally with respect to the guide device to enable the welding trolley to move into the assembly mandrel region and move in a reverse direction until ending at the tube blank surface.

Feng discloses a welding head movable external welding machine, comprises a steel pipe conveying roller (1) for horizontally laying steel pipes and a frame (2) parallel to the steel pipe conveying roller (1 ), the frame 2 is provided with a welding trolley 3 (corresponding to a movable welding bridge) which slides horizontally along the frame 2, the welding trolley 3 is provided with a lifting slide rail 31 and a welding arm 32 slidable up and down the lifting slide rail 31, welding head 33 (equivalent to a first welding head for welding on the outside of the tube blank) is mounted on the front end of the welding arm 32, in operation, the steel pipe to be welded is resting on the steel pipe conveying roller 1, the position of the welding head 33 is controlled by the sliding of the welding head 33 relative to the welding arm 32, the sliding of the welding arm 32 relative to the lifting slide 31 and the sliding of the welding trolley 3 relative to the frame 2, the steel pipe conveying roller 1 comprises a plurality of horizontal conveying rollers 11 and a rotating roller 12 disposed between the horizontal conveying rollers 11. As shown in FIG. 2, the rotating roller 12 is installed in a span corresponding to the extension direction of the frame 2 (see paragraphs 2 to 23 of the description of the reference document 2 and FIGS. 1 to 3). As can be seen, Feng is the same as the technical field of the present application, and discloses a technical idea of arranging an external welding apparatus on a movable welding bridge while arranging a pipe conveying roller to achieve flexible, high-precision welding of a pipe.

It would have been obvious to adapt Li in view of Feng to provide the welding bridge configured to be movable is mounted on a gantry of the present application, on which welding equipment is carried; a tube blank rotation system and assembly mandrels mounted within the gantry post span, each assembly mandrel including a tube blank longitudinal edge clamping mechanism fabricated as a hydraulic stop; the welding trolley has a supporting rotating roller located near the assembly mandrel and configured to diverge laterally with respect to the guide device to enable the welding trolley to move into the assembly mandrel region and move in a reverse direction until ending at the tube blank surface for moving the welding head to the welding location, and subsequent locations, for welding a pipe seam while the pipe(s) are being rotated. 

Jia discloses regarding claim 1, an adjustable steel pipe joint device, comprises a press-fit roller fixing seat 2, first nip roller 3-2 is provided on the nip roller fixing base 2, a second nip roller 3-3 and a third nip roller 3-4, the first, second, and third nip rollers are driven by hydraulic rams 3-7, respectively, when processing pipe fittings to be processed, placing the tube on the push roller of the push rail 7 first, moving the tube to be machined in a push-track direction, as that pipe head enter the press-fitting region of the press-fitting roll fixing seat 2, adjusting the extension distances of the first nip roller 3-2, the second nip roller 3-3, and the third nip roller 3-4 by the hydraulic ram 3-7, all the nip rollers are made to abut the tube from five angles and apply a pressing force to press the tube head gap, at which time the worker welds the tube head gap by means of electric welding, during which the pushing track pushes the tube to be processed at a constant speed (see paragraphs 1-43 and Figures 1-12 ). It would have been obvious to adapt Li in further view of Jia to provide these limitations for carrying and clamping the pipe members for objectively and effectively improving the quality of the weld. 

Li fails to disclose claims 2 and 3.
Feng discloses, regarding claim 2, tracking slide 35 is provided on the welding arm 32 to slide along the plane of the welding arm 32, weld head 33 is fixed to a tracking slide 35, at that weld head 33, sensors are provide that collect weld position signals and feed back to control the movement of the weld head 33, during welding, by continuous detection of the weld groove by sensors on the weld head 33, after system analysis and graphic display, feedback to the lateral and vertical servo motors of tracking slide 35, and performing a motion to achieve a precise automatic tracking function of the outer weld. (See Paragraphs [0009], [0017], [0022]) It would have been obvious to adapt Li in view of Feng to provide the control system and sensor for determining the position of the welding head in relation to the welding seam and providing feedback to the control system for making adjustments during welding, ensuring higher welding accuracy. 

Feng discloses regarding claim 3, tracking slide 35 is provided on the welding arm 32 to slide along the plane of the welding arm 32, weld head 33 is fixed to a tracking slide 35, at that weld head 33, sensors are provide that collect weld position signals and feed back to control the movement of the weld head 33, during welding, by continuous detection of the weld groove by sensors on the weld head 33, after system analysis and graphic display, feedback to the lateral and vertical servo motors of tracking slide 35, and perform movements. (See Paragraphs [0009], [0017], [0022]) It would have been obvious to adapt Li in view of Feng to provide the control system and sensor for determining the position of the welding head in relation to the welding seam and providing feedback to the control system for making adjustments during welding, ensuring higher welding accuracy.



Claim 4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 204711383) in view of Feng (CN 103978285), Jia et al (CN 104148873) and Jack et al (US 2017/0001268).

The teachings of Li have been discussed above. Li fails to disclose welding head is a laser welding head.

Jack discloses a longitudinal pipe assembly and a welding mill for carrying a pipe blank. See Figs 1 and 2. The welding head 101 is a laser welding head. (See Paragraphs [0024], [0055]) It would have been obvious to adapt Li in view of Jack to provide the laser welding head as this is an obvious variant for a welding head in a pipe welding apparatus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
4/4/2022